      Case: 4:20-cv-00029-GHD-RP Doc #: 19 Filed: 03/17/21 1 of 1 PageID #: 104




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

RANDY WILLIAMS                                                                             PLAINTIFF

v.                                                                            No. 4:20CV29-GHD-RP

LEE SIMON, ET AL.                                                                      DEFENDANTS


                               ORDER DENYING PLAINTIFF’S
                              MOTIONS [12], [14] FOR DISCOVERY

        The plaintiff has filed two motions [12], [14] to conduct discovery in the present case

proceeding under 42 U.S.C. § 1983 challenging the conditions of his confinement. The plaintiff is

currently incarcerated at the Central Mississippi Correctional Facility. Discovery in pro se prisoner

conditions of confinement cases is limited to that set forth in the court’s scheduling order, which has

not yet been entered. As such, he is not entitled to conduct discovery at this time, and the motion is

DENIED.

        SO ORDERED, this, the 17th day of March, 2021.


                                                        /s/ Roy Percy
                                                        UNITED STATES MAGISTRATE JUDGE
